office_of_chief_counsel internal_revenue_service memorandum cc pa apjp b02 postn-134319-04 number release date uilc date date to marion k mortensen associate area_counsel salt lake city small_business self-employed cc sb slc from carol p nachman special counsel administrative provisions judicial practice division procedure administration cc pa apjp subject request for reconsideration of advice on sec_6702 and its application to returns claiming a foreign_earned_income_exclusion this chief_counsel_advice responds to your request that we reconsider our date advice concerning the review of your draft opinion relating to returns in which the taxpayer inappropriately claimed a foreign_earned_income_exclusion this advice may not be used or cited as precedent issue sec_1 whether the irs can use deficiency procedures to recover an erroneous refund made as a result of an inappropriately claimed foreign_earned_income_exclusion whether the unlimited statute_of_limitations under sec_6501 applies per se to these returns postn-134319-04 conclusion sec_1 the irs can use deficiency procedures to recover an erroneous refund made as a result of an inappropriately claimed foreign_earned_income_exclusion the unlimited statute_of_limitations under sec_6501 does not apply per se to these returns facts your draft opinion involves certain taxpayers who have inappropriately claimed a refund by using form_2555 foreign_earned_income or form 2555-ez foreign_earned_income_exclusion to claim a foreign_earned_income_exclusion under sec_911 this exclusion allows u s taxpayers to exclude income from taxation in the united_states if the taxpayer earned that income for services performed in a foreign_country the taxpayers list domestic addresses instead of foreign addresses on the form as their foreign address and their employer’s foreign address these taxpayers then claim a refund of withheld taxes based on the foreign_earned_income_exclusion specifically you asked that we reconsider the following conclusions the irs cannot use deficiency procedures to recover an erroneous refund made as a result of the inappropriately claimed foreign_income exclusion the unlimited statute_of_limitations under sec_6501 does not apply per se to these returns law and analysis issue whether the service can use deficiency procedures in the draft opinion you recommended that a notice_of_deficiency be issued following the issuance of an erroneous refund based on an inappropriately claimed foreign_earned_income_exclusion in our date advice response memorandum we arrived at the opposite conclusion because the tax shown on the returns would be zero the refund therefore would not be a rebate erroneous refund and deficiency procedures could not be used your request for reconsideration expressed concern that by following our logic the service could never determine a deficiency when a taxpayer claimed deductions and credits to reduce the tax to zero this would occur even when the taxpayer could not substantiate the deductions or credits and even when such deductions and credits relied on totally false and frivolous claims based on the analysis below we agree that the service can use deficiency procedures in the subject cases postn-134319-04 sec_6212 provides that if the secretary determines there is a deficiency with respect to various types of tax including income_tax imposed by subtitle a the secretary is authorized to send a notice of such deficiency to the taxpayer sec_6211 sets out the definition of deficiency by using the following formula a deficiency equals the correct_tax imposed minus the total of the tax on the taxpayer's return minus prior assessments plus rebates sec_6211 provides that the tax imposed by subtitle a shall be determined for the purposes of sec_6211 without regard to the credit under sec_31 tax withheld on wages by reference to the first part of the definition of the deficiency formula correct_tax minus the tax_shown_on_the_return disallowance of the foreign_earned_income_exclusion will result in actual taxable_income and a correct_tax amount exceeding the dollar_figure amount shown on the return assuming that items such as the standard_deduction or exemptions do not reduce the correct_tax to dollar_figure thus there will be a deficiency which is determined by reference to the first part of the formula deficiency procedures can and should be used in this situation issue application of the unlimited statute_of_limitations under sec_6501 in the draft opinion you concluded that the service could rely on the unlimited statute_of_limitations in sec_6501 to assess a deficiency in cases where the inaccuracy of the return is discovered after a refund has been issued and the general three-year statute_of_limitations has passed sec_6501 allows the service to assess a deficiency at any time in the case of a false_or_fraudulent_return with the intent to evade tax in our response memorandum we stated that sec_6501 may apply to some of these returns but we recommended that other options be explored before the service relied on the unlimited statute_of_limitations because we were unwilling to find that all of the returns of this nature automatically satisfy the requirements of the statute your concern is that our analysis focused on the fraudulent requirement in sec_6501 and disregarded the word false in the statute thereby imposing a higher burden_of_proof on the service based on the discussion below we affirm our analysis and conclusion your request for reconsideration correctly points out that the unambiguous wording of the statute includes false as well as fraudulent_returns the statute however also clearly provides that both types of returns have to have been made with the intent to evade tax in order for the exception to the general three year statute_of_limitations to apply because intent is subjective and a question of fact -- a facts and circumstances situation -- the service needs to examine the specifics of each taxpayer’s case to determine if the taxpayer had the intent to evade tax while such intent cannot be imputed or presumed it may be proved by circumstantial evidence and reasonable inferences drawn from the facts and the taxpayer’s pattern of conduct because direct proof of intent is rarely available 317_us_492 94_tc_316 courts have supported relying on certain badges or indicia of fraud such as understatement of income postn-134319-04 inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets and failure to cooperate with tax authorities miller t c pincite the response memorandum’s analysis focused on the definition of fraud and cases involving fraudulent_returns for several reasons first there are few if any cases that specifically only deal with a false return with the intent to evade tax see generally 35_fedclaims_214 stating that the court was unable to find any cases that construed the term false under sec_6501 second there are few if any cases that directly discuss any distinction between a false return with the intent to evade tax and a fraudulent return with the intent to evade tax see generally id pincite stating that the court was unable to find any cases discussing whether the terms false and fraudulent in this section are meaningfully distinct third regardless of whether the return is considered false or fraudulent the service must prove that the returns were made with the intent to evade tax_fraud is commonly defined as the intent to evade tax that the taxpayer knows is owing see eg miller t c pincite consequently the cases and analysis in our response memorandum dealing with the definition of fraud and the requirements of proving fraud are instructive to show the requirements of intent to evade tax thus the response memorandum focused on fraud and our unwillingness to find that these returns were per se fraudulent in order to show why sec_6501 does not apply to all of the returns but instead will apply only if the facts of a particular case so warrant it is our understanding that the nature of the frivolous_return program does not lend itself to routinely developing the facts and circumstances necessary to support a fraud determination thus we cannot recommend that a notice_of_deficiency be issued if the general three year statute_of_limitations has passed and the issuance is based on sec_6501 it seems unlikely that the service_center examiner could have ascertained sufficient information about the intent of the taxpayer s to support the issuance of a notice_of_deficiency based on the taxpayer s having made the return with the intent to evade tax furthermore we cannot recommend issuing a notice_of_deficiency at the completion of the frivolous_return program review because of the litigation hazards inherent in the dearth of factual inquiry first the service bears the burden_of_proof and thus must prove that the taxpayer intended to evade tax known to be owing by clear_and_convincing evidence see eg midler cotler trust v united_states 184_f3d_168 2d cir if the service were to issue a notice_of_deficiency only after further factual development it would be in a better position to meet its burden alternatively the service may discern upon further factual development that the facts do not support its burden obviating any need to issue a notice_of_deficiency in addition if a taxpayer petitions the tax_court after receiving the notice_of_deficiency and the service files a pleading based solely on the frivolous_return program postn-134319-04 examination the service may violate a tax_court rule for example the tax_court requires that the signer of a pleading certify that the signer has conducted a reasonable inquiry and the pleading is well grounded in fact tax ct r b t c rule b it seems unlikely that the service could make such certifications based on the frivolous_return program examination the service would be in a similar situation if litigation arose in another court as the court of federal claims and the district courts have similar rules see eg fed r civ p therefore if the service discovers that an erroneous refund has been issued after the general three year statute_of_limitations has passed the service should conduct an examination to determine whether the indicia of fraud are present in many if not most instances the service may not need to conduct an extensive examination before determining whether the taxpayer had the intent to evade tax case development hazards and other considerations there are no hazards or other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any further questions please call
